DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 19 are indefinite because it is unclear if “a first conveyor”; “a second conveyor”; and “a relay module” are the same or different  first conveyor; second conveyor; and a relay module of presiding claims 1 and 14.
	Appropriate clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2018/0162639 to Ingram-Tedd et al. in view of patent application no. 2012/0141236 to Korner.
	Regarding claims 1 and 2, Ingram-Tedd et al. discloses a track system [14] comprising a first set of parallel tracks [22a] arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks [22b] arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, said first and second sets of tracks forming a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each grid cell comprising a grid opening [not numbered, but shown in fig. 1] defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks;  a plurality of storage columns [12] each column being arranged to store a respective stack of storage containers [10] wherein the storage columns are located beneath the track system, wherein each storage column is located vertically below a grid opening; a plurality of container handling vehicles [30] for lifting and moving storage containers stacked in the stacks, each container handling vehicle being configured to move on the track system above the 
	Ingram-Tedd et al. discloses the claimed invention except for the relay module; port station; first and second conveyors; access station; and lateral displacement device.
	Korner discloses it is known to have a relay module (not numbered, but shown in fig. 5); port station (not numbered, but shown in fig. 5 in the middle of elements [19c and 19h]); first and second conveyors (19g and 19d); and lateral displacement device (19c and 19h) in a storage system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ingram-Tedd et al. with the teachings of Korner by adding the relay module; port station; first and second conveyors; access station; and lateral displacement device with a reasonable expectation of success for the purpose of providing a more efficient means of moving a package from one place to another.  
	Regarding claims 7 and 8, Korner discloses the lateral displacement device having elevatable beams (34 and 35).
	Regarding claims 10-12, please see the rejections to claims 1, 2, 7 and 8 to see how these claim limitations have been addressed.
	Regarding claims 14-16, the recited method steps for operating an automated storage and retrieval system are considered to be obvious to Ingram-Tedd et al. in view of Korner, since Ingram-Tedd et al. in view of Korner disclose all of the structural limitations in the claims.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Ingram-Tedd et al. in view of Korner to perform the .  
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Tedd et al. in view of Korner as applied to claim 1 above, and further in view of patent application no. 2008/0281717 to Kortelainen.
	Regarding claims 9 and 13, Ingram-Tedd et al. in view of Korner discloses the claimed invention except for the weighing mechanism.
	Kortelainen discloses that it is known to have a weighing mechanism (4) in a storage and retrieval device.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ingram-Tedd et al. in view of Korner with the teachings of Kortelainen by adding the weighing mechanism with a reasonable expectation of success for the purpose of providing a more efficient means of recording characteristics of the storage containers.  

Allowable Subject Matter
Claims 3-5, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.